UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7181


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARNOLD DORSEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:14-cr-00275-RDB-2; 1:19-cv-03079-RDB)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Arnold Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arnold Dorsey seeks to appeal the district court’s order denying his motion to

appoint counsel and denying relief on his 28 U.S.C. § 2255 motion. 1 The portion of the

court’s order denying Dorsey’s § 2255 motion is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Dorsey has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal in part. With respect to the portion of the district court’s order denying Dorsey’s

motion to appoint counsel, we have reviewed the record and find no reversible error.



       1
         In the same order, the district court denied Dorsey’s motion to modify his sentence.
However, because Dorsey does not challenge this denial in his informal brief, he has
forfeited review of the issue. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014).


                                              2
Accordingly, we affirm this portion of the district court’s order for the reasons stated by

the district court. 2 United States v. Coleman, No. 1:14-cr-00275-RDB-2 (D. Md. July 13,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      DISMISSED IN PART,
                                                                      AFFIRMED IN PART




       2
          In his informal brief, Dorsey also claims that the district court should have granted
his “motion to supplement.” However, Dorsey did not file a motion to supplement. Rather,
Dorsey noted in his motion to appoint counsel that he “request[ed] the right to supplement,”
without explaining what he wished to file or what pleading he wished to supplement. In
light of the ambiguous nature of this statement, we conclude that the district court did not
err in failing to consider it as a separate motion.

                                              3